  Case 17-25995      Doc 43   Filed 10/19/18 Entered 10/21/18 16:13:33               Desc Main
                                 Document Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                      )              BK No.:      17-25995
SAHALADIEN SOLDANA                          )
                                            )              Chapter: 13
                                            )
                                                           Honorable Janet S. Baer
                                            )
                                            )              Kane
              Debtor(s)                     )

                                   Order Lifting Automatic Stay

        This matter coming before the Court for hearing on PARK AVENUE OF AURORA
CONDOMINIUM ASSOCIATION'S Motion for Relief from Stay pursuant to section 362 of the
Bankruptcy Code, due notice having been given to the parties in interest, and the Court having
jurisdiction of the subject matter and the parties and being fully advised,

  IT IS HEREBY ORDERED THAT:

  (1) PARK AVENUE OF AURORA CONDOMINIUM ASSOCIATION'S Motion for Relief from
Stay is granted as set forth herein.

   (2) The automatic stay imposed by 11 U.S.C. § 362 is modified to permit PARK AVENUE OF
AURORA CONDOMINIUM ASSOCIATION to pursue non-bankruptcy remedies with respect to the
real property located at 2367 Stoughton Circle, Aurora, Illinois 60502.

  (3) The 14-day stay provision of Rule 4001(a)(3) of the Federal Rules of Bankruptcy Procedure is
waived.

                                                        Enter:


                                                                 Honorable Janet S. Baer
Dated: October 19, 2018                                          United States Bankruptcy Judge

 Prepared by:
 ARDC #6308111
 Benjamin J. Rooney
 Keay & Costello, P.C.
 128 South County Farm Road
 Wheaton, Illinois 60187
 630-690-6446
